Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9612403 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the features recited in the patent’s claims are similarly recited in current claims 1-7. See the comparison table below:
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9541383 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the features recited in the patent’s claims are similarly recited in current claims 1-7.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 14/331218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person skill in the art to recognize the features recited in the copending Application’s claims are similarly recited in current claims 1-7.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application

Patent No. 9612403 B2

1. 
A waveguide array apparatus, comprising: 
a plurality of planar waveguides, each planar waveguide in the plurality having at least a first end, a second end, a first face, and a second face, the second end opposed to the first end along a length of the planar waveguide, at least the first and the second faces forming an at least partially internally reflective optical path along at least a portion of the length of the planar waveguide, and for each of at least two planar waveguides in the plurality, a respective diffractive optical element disposed between the first and the second ends at respective positions along at least a portion of the length of the respective planar waveguide to partially reflect a respective portion of a spherical wave front outwardly from the first face of the respective planar waveguide.

1. 
A waveguide array apparatus, comprising: 
a plurality of planar waveguides, including a first planar waveguide of the plurality having a first end, a second end, a first face, and a second face, the first end of the first planar waveguide opposed to the second end of the first planar waveguide along a length of the first planar waveguide, at least the first and the second faces of the first planar waveguide forming a first at least partially internally reflective optical path along at least a portion of the length of the first planar waveguide, and a second planar waveguide of the plurality having a first end, a second end, a first face, and a second face, the first end of the second planar waveguide opposed to the second end of the second planar waveguide along a length of the second planar waveguide, at least the first and the second faces of the second planar waveguide forming a second at least partially internally reflective optical path along at least a portion of the length of the second planar waveguide, wherein the second face of the first planar waveguide is disposed adjacent to the first face of the second planar waveguide; a first reflector disposed adjacent respective first ends of the first and second planar waveguides; and a second reflector disposed adjacent respective second ends of the first and second planar waveguides, wherein each of the first and second planar waveguides has a respective diffractive optical element[s] disposed between the respective first and second ends at respective positions along at least a portion of the length of the respective first and second planar waveguides to reflect a respective portion of a respective spherical wave front outwardly from the first face of the respective first and second planar waveguides.

2. The waveguide array apparatus of claim 1 wherein the diffractive optical element is integral with respective ones of the planar waveguides.

2. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements is integral with a respective planar waveguide[s].

3. The waveguide array apparatus of claim 1 wherein the diffractive optical element is disposed between the first face and the second face.

3. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements is disposed between the first and second faces of a respective planar waveguide.

4. The waveguide array apparatus of claim 1 wherein the diffractive optical element is at one of the first face or the second face.

4. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements is disposed at one of the first face or second faces of a respective planar waveguide.

5. The waveguide array apparatus of claim 1 wherein the diffractive optical element is a Bragg grating.

5. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements is a Bragg grating.

6. The waveguide array apparatus of claim 1 wherein the diffractive optical element combines a linear diffraction function and a radially circular lens function.

6. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements combines a linear diffraction function and a radially circular lens function.

7. The waveguide array apparatus of claim 1 wherein the diffractive optical element has a phase profile that is a combination of a linear diffraction grating and a radially symmetric lens.

7. The waveguide array apparatus of claim 1, wherein at least one of the respective diffractive optical elements has a phase profile that is a combination of a linear diffraction grating and a radially symmetric lens.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613